01/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0602


                                   No. DA 20-0602

 IN THE MATTER OF:

 B.B.,

              Respondent & Appellant.

                             GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 26, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          January 26 2022